Chief Justice Robertson
delivered the Opinion of the Court.
The circuit court having quashed a presentment against Joseph Washington, for obstructing a highway, the Commonwealth prosecutes this writ of error to reverso the judgment.
Whatever may have been the reason which influenced (-¡)e judgment of the circuit court, the judgment itself was right. The presentment shewed, that more than six mon{|ls |la(| elapsed from the date of the fact charged, to the finding of the presentment. Such prosecutions are limited to six months; and it is not necessary to plead the limitation to a penal statute : the penalty cannot be enforced unless the proceeding for enforcing it shall he instituted within the time prescribed by law.
Wherefore, as the presentment itself shewed that Washington was not liable for the offence which it imputed to him, the circuit court did right in quashing it.